Opinion issued September 2, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00741-CV
____________

IN RE ERIC RANDECKER AND KEITH NATHAN, Relators




Original Proceeding on Petition for Writ of Mandamus





MEMORANDUM  OPINION
          Relators, Eric Randecker and Keith Nathan, have filed a petition for writ of
mandamus complaining of Judge Bruce D. Oakley’s June 28, 2004, denial of their
requested protective order and its order to produce to real-party-in interest Continuum
Chemical Corporation all documents that had been submitted for in camera review.
          We deny the petition for writ of mandamus and lift the stay ordered by this
Court on July 9, 2004.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Alcala.